Field, J.
It is admitted by the defendant, that the record of the board of aldermen showed that his license had been by it declared to be forfeited, upon proof satisfactory to the board that he had violated the conditions of the license; and that this was done after notice to him, and an opportunity to be heard. Pub. Sts. c. 100, § 16. See Commonwealth v. Moylan, 119 Mass. 109; Commonwealth v. Hamer,128 Mass. 76.
He contends, however, that the facts which he offered to prove show that he did not have a reasonable opportunity to be heard. His alleged grievance is, that, on account of his illness, he was entitled to a continuance of the hearing, and that this was refused.
The defendant was represented by counsel, who left after the request for a continuance had been refused. It thus appears that the board of aldermen had jurisdiction over the subject matter, and over the person of the defendant, so far as was required, in order to enable it to determine the question before the board. The motion for a continuance was addressed to the *218discretion of the board. We need not decide whether the manner in which this discretion was exercised can be reviewed by this court, for, if this can be done, it can only be by some proceeding to which the board of aldermen is a party.

Exceptions overruledl.